UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 333-164313 Cambridge Capital Acquisition Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 46-3774077 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 525 South Flagler Drive, Suite 201, West Palm Beach, FL33401 (Address of principal executive offices) (561) 932-1600 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNo ¨ As of May 15, 2014, there were 10,534,625 shares of Common Stock, $ 0.0001 par value per share, outstanding. CAMBRIDGE CAPITAL ACQUISITION CORPORATION FORM 10-Q FOR THE PERIOD ENDED MARCH 31, 2014 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets 1 Condensed Statements of Operations 2 Condensed Statements of Changes in Stockholders’ Equity 3 Condensed Statements of Cash Flows 4 Notes to Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures Regarding Market Risk 14 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 6.Exhibits 17 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Cambridge Capital Acquisition Corporation (A Company in the Development Stage) Condensed Balance Sheets As of March 31, December 31, (unaudited) Assets Current Assets Cash and cash equivalents $ $ Prepaid expenses Total current assets Restricted investments and cash equivalents held in trust account Total assets $ $ Liabilities, Redeemable Common Stock and Stockholders' Equity Current Liabilities: Accrued expenses $ $ Accrued Delaware franchise tax - Accrued expenses - related party Advance from related party - Total liabilities Commitments Common stock, subject to possible conversion or tender,7,605,710 and 7,635,074 shares at conversion value at March 31, 2014 and December 31, 2013, respectively Shareholders' Equity: Preferred stock, $.0001 par value; 1,000,000 shares authorized; none issued and outstanding - - Common stock, $.0001 par value; 40,000,000 shares authorized; 2,928,915 shares issued and outstanding (excluding 7,605,710 shares subject to possible conversion or tender) at March 31, 2014 and 2,899,551 shares issued and outstanding (excluding 7,635,074 shares subject to possible conversion or tender) at December 31, 2013 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' equity Total liabilities, redeemable common stock and stockholders' equity $ $ The accompanying notes are an integral part of these condensed financial statements. 1 Cambridge Capital Acquisition Corporation (A Company in the Development Stage) Condensed Statements of Operations (Unaudited) For the Three Months Ended March 31, For the Period October 1, 2013 (Inception) through March 31, Formation and operating costs Legal and professional fees $ $ General and administrative expenses Office expense - related party Loss from operations Interest income Net Loss $ ) $ ) Weighted average shares outstanding, basic and diluted(1) Basic and diluted net loss per common share $ ) For the three months ended March 31, 2014, weighted average shares outstanding excluded 7,605,710 shares subject to possible conversion or tender. The accompanying notes are an integral part of these condensed financial statements. 2 Cambridge Capital Acquisition Corporation (A Company in the Development Stage) Condensed Statement of Changes in Stockholders' Equity Deficit Accumulated Additional During the Total Common Stock Paid-In Development Stockholders' Shares Amount Capital Stage Equity Balance - October 1, 2013 (Inception) - $
